Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 1 of 22 Page ID
                                  #:21645




                Exhibit J
         To Fletcher Declaration
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 2 of 22 Page ID
                                  #:21646
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 3 of 22 Page ID
                                  #:21647
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 4 of 22 Page ID
                                  #:21648
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 5 of 22 Page ID
                                  #:21649
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 6 of 22 Page ID
                                  #:21650
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 7 of 22 Page ID
                                  #:21651
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 8 of 22 Page ID
                                  #:21652
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 9 of 22 Page ID
                                  #:21653
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 10 of 22 Page ID
                                  #:21654
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 11 of 22 Page ID
                                  #:21655
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 12 of 22 Page ID
                                  #:21656
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 13 of 22 Page ID
                                  #:21657
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 14 of 22 Page ID
                                  #:21658
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 15 of 22 Page ID
                                  #:21659
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 16 of 22 Page ID
                                  #:21660
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 17 of 22 Page ID
                                  #:21661
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 18 of 22 Page ID
                                  #:21662
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 19 of 22 Page ID
                                  #:21663
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 20 of 22 Page ID
                                  #:21664
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 21 of 22 Page ID
                                  #:21665
Case 8:18-cv-02001-JVS-JDE Document 333-13 Filed 09/03/21 Page 22 of 22 Page ID
                                  #:21666
